        Case 1:18-cv-00358-DAE-SH Document 82 Filed 10/07/19 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION
                                                                              ZOI9UCT-7 PM    Li:0t4


SUSAN OGDEN AND ROBERT L. AND                            §
MARY D. OGDEN LIMITED PARTNERSHIP,                       §
                PLAINTIFF,                               §
                                                         §
V.                                                       §     CAUSE NO. 1:1 8-CV-358-LY
                                                         §
 COZUMEL, INC. D/B/A EL ARROYO,                          §
                        DEFENDANT.                       §

                                                ORDER

       Before the court is the above-styled and numbered cause. It appears to the court that the

above-styled and numbered cause should be transferred from the docket of the Honorable Lee

Yeakel, United States District Judge, to the docket of the Honorable David A. Ezra, Senior United

States District Judge, both judges having consented to the transfer.

       IT IS ORDERED that the above-styled and numbered cause is TRANSFERRED to the

docket of the Honorable David A. Ezra, Senior United States District Judge, for all purposes.

Pursuant to the Order Assigning the Business of the Court effective February 21, 2018, the clerk

of court shall credit this case to the percentage of business of the receiving Judge.

       All current settings remain in effect.

                       7t

                                                                 fY
       SIGNED this                day of October, 2019



                                                LEL
                                                UN ED STATE DISTRICT JUDGE
